Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
03/07/2017 09:09 AM CST




                                                      - 572 -
                                Nebraska Court of A ppeals A dvance Sheets
                                     24 Nebraska A ppellate R eports
                                                  LISEC v. LISEC
                                              Cite as 24 Neb. App. 572




                                        Lynne D. Lisec, appellant, v.
                                          James A. Lisec, appellee.
                                                  ___ N.W.2d ___

                                        Filed March 7, 2017.    No. A-15-634.

                1.	 Motions to Vacate: Time: Appeal and Error. The decision to vacate
                    an order any time during the term in which the judgment is rendered is
                    within the discretion of the court; such a decision will be reversed only
                    if it is shown that the district court abused its discretion.
                2.	 Judgments: Words and Phrases. An abuse of discretion occurs when
                    the trial court’s decision is based upon reasons that are untenable or
                    unreasonable or if its action is clearly against justice or conscience,
                    reason, and evidence.
                3.	 Divorce: Appeal and Error. In actions for dissolution of marriage, an
                    appellate court reviews the case de novo on the record to determine
                    whether there has been an abuse of discretion by the trial judge.
                4.	 Judges: Words and Phrases. A judicial abuse of discretion exists when
                    the reasons or rulings of a trial judge are clearly untenable, unfairly
                    depriving a litigant of a substantial right and denying just results in mat-
                    ters submitted for disposition.
                5.	 Courts: Jurisdiction. In civil cases, a court of general jurisdiction has
                    inherent power to vacate or modify its own judgment at any time during
                    the term in which the court issued it.
                6.	 Courts: Jurisdiction: Motions to Vacate: Dismissal and Nonsuit. A
                    court normally has jurisdiction over a motion to vacate an order of dis-
                    missal and reinstate a case.
                7.	 Divorce: Child Custody: Child Support: Property Division: Alimony:
                    Attorney Fees: Appeal and Error. In actions for dissolution of mar-
                    riage, an appellate court reviews the trial court’s determinations regard-
                    ing custody, child support, division of property, alimony, and attorney
                    fees de novo on the record to determine whether there has been an abuse
                    of discretion.
                8.	 Divorce: Property Division. Under Neb. Rev. Stat. § 42-365 (Reissue
                    2016), the equitable division of property is a three-step process. The
                                    - 573 -
            Nebraska Court of A ppeals A dvance Sheets
                 24 Nebraska A ppellate R eports
                               LISEC v. LISEC
                           Cite as 24 Neb. App. 572

     first step is to classify the parties’ property as marital or nonmarital.
     The second step is to value the marital assets and liabilities of the
     parties. The third step is to calculate and divide the net marital estate
     between the parties in accordance with the principles contained in
     § 42-365.
 9.	 Divorce: Attorney Fees: Appeal and Error. In an action for dissolution
     of marriage, the award of attorney fees is discretionary with the trial
     court, is reviewed de novo on the record, and will be affirmed in the
     absence of an abuse of discretion.
10.	 Attorney Fees. The award of attorney fees depends on multiple factors
     that include the nature of the case, the services performed and results
     obtained, the earning capacity of the parties, the length of time required
     for preparation and presentation of the case, customary charges of the
     bar, and the general equities of the case.

  Appeal from the District Court for Lancaster County: Jodi
Nelson, Judge. Affirmed.

   Tad D. Eickman for appellant.

   Adam R. Little, of Ballew, Covalt & Hazen, P.C., L.L.O.,
for appellee.

   Inbody and Pirtle, Judges, and McCormack, Retired Justice.

   Pirtle, Judge.
                       INTRODUCTION
   Lynne D. Lisec appeals from a decree entered by the district
court for Lancaster County dissolving her marriage to James
A. Lisec. Lynne takes issue with the court’s reinstating the
case after it had been dismissed, as well as the court’s classifi-
cation and distribution of various assets, its award of attorney
fees to James, and its failure to require James to pay discovery
costs. Based on the reasons that follow, we affirm.

                        BACKGROUND
   Lynne and James were married in May 2006. This was not
a first marriage for either party, and no children were born of
this marriage, nor were any minor children affected by these
                               - 574 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                           LISEC v. LISEC
                       Cite as 24 Neb. App. 572

proceedings. In December 2006, the parties executed a post-
nuptial agreement, which provided that property each party
maintained in his or her own name remained the property
of such party and provided that property the parties placed
in both of their names as joint tenants became joint mari-
tal property.
   Lynne filed a complaint for dissolution of marriage on June
6, 2011. James filed an answer on July 6, which sought dis-
solution of the parties’ marriage, division of the parties’ assets
and debts, and attorney fees and costs.
   On September 10, 2012, Lynne filed a voluntary dismissal
of her complaint. The trial court ordered the case dismissed
on September 13. On that same day, James filed a motion to
reinstate the case or to reconsider the dismissal on the ground
that his answer included a counterclaim that could not be dis-
missed by Lynne.
   Following a hearing on James’ motion, the court found that
James’ answer included a counterclaim that should not have
been dismissed with Lynne’s complaint. The court entered an
order on September 19, 2012, within the same term, reinstating
the case. Specifically, it stated that its prior order of September
13 should be amended “insofar as the dismissal shall only
relate to the claims brought by [Lynne]. [James’] claims for
dissolution, division of marital assets and debts, attorney fees
and costs remain pending.”
   Trial on James’ counterclaim was held on 3 days between
September 2014 and March 2015. Both parties, represented
by counsel, testified that they believed the postnuptial agree-
ment was a fair and reasonable agreement that was valid and
enforceable, and they asked the court to divide the marital
estate in accordance with the agreement. We note that the
Nebraska Supreme Court recently held in Devney v. Devney,
295 Neb. 15, 886 N.W.2d 61 (2016), that historically, postnup-
tial property settlement agreements were invalid in Nebraska
on the ground of public policy, and that Nebraska statutes
do not abrogate the public policy against such postnuptial
                              - 575 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                          LISEC v. LISEC
                      Cite as 24 Neb. App. 572

agreements unless such agreements are concurrent with a
separation or divorce. Thus, the Devney court found that the
parties’ postnuptial agreement was void to the extent it settled
the parties’ property rights. The Devney case was released after
the court entered its decree in the present case and after Lynne
and James filed their briefs on appeal.
   In the present case, both parties agree that the postnuptial
agreement is fair and reasonable and agree that it should be
enforced. Further, by enforcing the agreement, the trial court
implicitly found that it was fair and reasonable. As a result,
the agreement was ratified at the time of trial and we choose
to treat it as a settlement agreement rather than a postnuptial
agreement. Accordingly, the agreement will be referred to as
such throughout the opinion.
   The evidence at trial showed that in 2007, Lynne received
monetary gifts in various forms from her mother. The total
amount of the gifts was $393,006.66. None of the monetary
gifts were given to James, and Lynne maintained all of the gifts
in her own name.
   In 2009, Lynne and James purchased a house in Hickman,
Nebraska, for $220,000. Prior to the closing on the purchase
of the house, Lynne cashed two certificates of deposit that had
been gifted to her by her mother and deposited the proceeds
totaling $40,018.90 into a joint bank account of the parties.
The account had been solely Lynne’s account prior to the mar-
riage, but James’ name had been added to the account after the
marriage. A few weeks after depositing the proceeds into the
account, Lynne withdrew $47,696.23 from the same account
in the form of a cashier’s check payable to a title company.
The money was used for a downpayment on the house. The
house was placed in joint tenancy and both parties were obli-
gated on the deed of trust. The house was sold during the
pend­ency of the divorce proceedings, and the proceeds of the
sale totaled $28,678.
   Lynne submitted a list of personal property items that she
alleged James had in his possession and which she valued at
                              - 576 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                          LISEC v. LISEC
                      Cite as 24 Neb. App. 572

$10,000. When further questioned about the personal property,
Lynne testified that she wanted a money judgment of $10,000
to compensate her for the property. She stated that she was
not willing to take all the items back and give James a credit
for $10,000.
   Lynne also testified that in January 2011, about 5 months
before filing for divorce, she withdrew $8,000 from the par-
ties’ joint checking account, leaving a balance of $568. Lynne
acknowledged that the account was joint and admitted to either
still having that money or having spent it. She testified that
she withdrew the money because she was concerned about
her marriage falling apart and that she was “fleeing” from
her home.
   James testified that he had several individual retirement
accounts that were opened long before the parties married
and that he was no longer contributing to them at the time the
parties were married. Lynne’s name was never put on any of
the accounts. In 2011, James used funds from the accounts
to create a limited liability company called FUBAR Property
Management (FUBAR). James is the sole owner and manager
of FUBAR. FUBAR purchased a duplex in Lincoln, Nebraska,
with funds from James’ accounts. At the time of trial, James
was living in one half of the duplex and the other half was a
rental unit, managed by FUBAR.
   The evidence also showed that prior to the parties’ marriage,
James owned two vehicles, a 1998 Chevrolet S10 pickup and
a 2005 Volkswagen Beetle. After the parties were married,
both vehicles were retitled in the name of both parties as joint
tenants. The pickup was subsequently sold for $2,500, and the
proceeds were being held in a trust account. The parties still
owned the Volkswagen.
   At the end of trial, the court addressed a motion to allo-
cate discovery costs filed by James, to which Lynne filed an
objection, regarding a bill he received from Heige Thanheiser,
a private investigator. Lynne had hired Thanheiser to inves-
tigate James between 2012 and 2014 concerning a loss of
                              - 577 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                          LISEC v. LISEC
                      Cite as 24 Neb. App. 572

consortium lawsuit that arose out of a car accident Lynne
had in January 2011. However, James believed the investiga-
tion was geared toward attacking his credibility and reputa-
tion. James issued a subpoena on Thanheiser on February
19, 2014, requesting production of certain documents and
surveillance video. Thanheiser refused to comply with the
subpoena, and James filed a motion for an order to compel
production. The motion was granted, and Thanheiser produced
and supplied the information as required to James, as well
as separately supplying information to the court. Thanheiser
subsequently sent a bill to James for $2,318.85, which he
claimed was the reasonable and necessary cost of producing
the information.
   Thanheiser testified that he never communicated with James’
counsel about the charges before producing the requested docu-
ments, never discussed charging $75 per hour for 17 hours of
work or the costs of video editing or copying costs, and never
conditioned the release of the materials on receiving payment.
A portion of the expenses were the result of Thanheiser’s
producing an additional copy of the information for the court,
which he was not asked to do.
   Following trial, the court entered a decree of dissolution
dividing the marital estate, ordering Lynne to pay $8,000
toward James’ attorney fees, and denying Lynne’s request that
James be ordered to pay the fees and costs of Thanheiser.

                  ASSIGNMENTS OF ERROR
   Lynne assigns that the trial court erred in (1) reinstating
the case, or amending the dismissal of the same, as James had
failed to file a counterclaim or setoff; (2) failing to award her
the full value of the house sale proceeds and failing to consider
James’ vehicles subject to the parties’ settlement agreement;
(3) failing to award her the full value of the real estate taxes
required to be paid by James; (4) failing to order James to
return Lynne’s personal property, or the value of the same; (5)
awarding James all of the money Lynne had withdrawn from
                              - 578 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                          LISEC v. LISEC
                      Cite as 24 Neb. App. 572

a joint bank account of the parties 5 months before the action
was filed; (6) failing to award Lynne any of the assets of
James’ limited liability company, (7) ordering Lynne to pay a
portion of James’ attorney fees; and (8) failing to require James
to pay certain discovery costs.

                   STANDARD OF REVIEW
    [1,2] The decision to vacate an order any time during the
term in which the judgment is rendered is within the discre-
tion of the court; such a decision will be reversed only if it
is shown that the district court abused its discretion. Kibler
v. Kibler, 287 Neb. 1027, 845 N.W.2d 585 (2014). An abuse
of discretion occurs when the trial court’s decision is based
upon reasons that are untenable or unreasonable or if its
action is clearly against justice or conscience, reason, and
evidence. Id.
    [3,4] In actions for dissolution of marriage, an appellate
court reviews the case de novo on the record to determine
whether there has been an abuse of discretion by the trial
judge. Coufal v. Coufal, 291 Neb. 378, 866 N.W.2d 74 (2015).
A judicial abuse of discretion exists when the reasons or rul-
ings of a trial judge are clearly untenable, unfairly depriving a
litigant of a substantial right and denying just results in mat-
ters submitted for disposition. Id.

                          ANALYSIS
Reinstating Case.
   Lynne first assigns that the trial court erred in reinstating
or amending the dismissal of the case. Lynne had filed a vol-
untary dismissal of her complaint, and the trial court ordered
the case dismissed. Pursuant to Neb. Rev. Stat. § 25-602
(Reissue 2016), a plaintiff can dismiss his or her action when
no counterclaim or setoff has been filed by the opposite party.
The court subsequently reinstated the case, finding that James’
answer contained a counterclaim that should not have been
dismissed with Lynne’s complaint. Lynne argues that James
                               - 579 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                           LISEC v. LISEC
                       Cite as 24 Neb. App. 572

did not file a separate counterclaim or setoff and that his
answer should not be treated as a counterclaim.
    [5,6] Although not argued by Lynne, we first note that the
trial court had the authority to reinstate the case with respect
to James’ counterclaim. In civil cases, a court of general juris-
diction has inherent power to vacate or modify its own judg-
ment at any time during the term in which the court issued
it. Molczyk v. Molczyk, 285 Neb. 96, 825 N.W.2d 435 (2013).
A court normally has jurisdiction over a motion to vacate an
order of dismissal and reinstate a case. Id. The court’s order
reinstating the case was within the same term that the case
was dismissed.
    We now turn to whether the trial court properly found that
James’ answer included a counterclaim. There is nothing in the
Nebraska Court Rules of Pleading in Civil Cases that required
James to specifically caption his pleading as a “counterclaim.”
In fact, there is no actual designation for a “counterclaim”;
rather, the appropriate designation is an “answer” within which
a party can plead a counterclaim. Neb. Ct. R. Pldg. § 6-1107(a)
sets forth the pleadings allowed and states as follows:
       There shall be a complaint and an answer; a reply to a
       counterclaim denominated as such, if the answer con-
       tains a counterclaim; an answer to a cross-claim, if the
       answer contains a cross-claim; a third-party complaint,
       if a person who was not an original party is summoned
       as a third-party defendant; and a third-party answer, if a
       third party complaint is served. No other pleading shall
       be allowed, except that the court may order a reply to an
       answer or a third-party answer.
(Emphasis supplied.)
    Neb. Ct. R. Pldg. § 6-1108 provides the general rules of
pleading and states in part:
          (a) Claims for Relief. A pleading which sets forth a
       claim for relief, whether an original claim, counterclaim,
       cross-claim, or third-party claim, shall contain (1) a cap-
       tion, (2) a short and plain statement of the claim showing
                               - 580 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                           LISEC v. LISEC
                       Cite as 24 Neb. App. 572

      that the pleader is entitled to relief, and (3) a demand for
      judgment for the relief the pleader seeks. . . .
         ....
         (e) Pleadings to Be Concise and Direct; Consistency.
         (1) Each averment of a pleading shall be simple, con-
      cise, and direct. No technical forms of pleadings or
      motions are required.
Further, Neb. Ct. R. Pldg. § 6-1110(a) provides that every
pleading shall contain a caption setting forth the name of the
court, the title of the action, the file number, and a designation
as in § 6-1107(a).
   Finally, Neb. Ct. R. Pldg. § 6-1113(a) provides that “[a]
pleading may state as a counterclaim any claim which at the
time of serving the pleading, the pleader has against an oppos-
ing party.”
   Most importantly, the character of a pleading is determined
by its content, not by its caption. Kerr v. Board of Regents, 15
Neb. App. 907, 739 N.W.2d 224 (2007).
   James’ answer has a caption setting forth the name of the
court (the “District Court [for] Lancaster County”), the title
of the action (“LYNNE D. LISEC, Plaintiff, vs. JAMES A.
LISEC, Defendant”), the file number (“Case No. CI 11-2309”),
and a designation as per § 6-1107(a) (“ANSWER”). James’
answer, therefore, meets the requirements of a “caption” under
the rules. James’ answer also contains short and plain state-
ments alleging who the parties are, where they live, when and
where they were married, and that the marriage is irretrievably
broken. Finally, the answer contains a demand for judgment for
the relief sought, namely a dissolution of the parties’ marriage,
equitable division of the assets and debts, attorney fees and
costs, and any further relief as granted by the court.
   We conclude that James’ answer meets the requirements of
a counterclaim as set forth in Nebraska’s pleading rules and
should not have been dismissed by Lynne’s voluntary dis-
missal of her petition. Thus, the court did not err in vacating
the dismissal and reinstating James’ counterclaim.
                               - 581 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                           LISEC v. LISEC
                       Cite as 24 Neb. App. 572

Division of Property.
    [7] Lynne’s second through sixth assignments of error relate
to the court’s division of property. In actions for dissolution of
marriage, an appellate court reviews the trial court’s determi-
nations regarding custody, child support, division of property,
alimony, and attorney fees de novo on the record to deter-
mine whether there has been an abuse of discretion. Coufal v.
Coufal, 291 Neb. 378, 866 N.W.2d 74 (2015).
    [8] Under Neb. Rev. Stat. § 42-365 (Reissue 2016), the
equitable division of property is a three-step process. The first
step is to classify the parties’ property as marital or nonmarital.
The second step is to value the marital assets and liabilities
of the parties. The third step is to calculate and divide the net
marital estate between the parties in accordance with the prin-
ciples contained in § 42-365. Pohlmann v. Pohlmann, 20 Neb.
App. 290, 824 N.W.2d 63 (2012).
    Lynne first argues that the trial court erred in failing to
award her all of the proceeds from the sale of the house and
to consider James’ vehicles, the pickup and the Volkswagen, to
be marital property based on the parties’ settlement agreement.
    In regard to the sale of the house, Lynne argues that she
should have been awarded the entire $28,678 in proceeds
because she provided the downpayment for the house from
nonmarital funds obtained as a gift from her mother. Lynne
cashed two certificates of deposit gifted to her by her mother
and deposited that money into the parties’ joint bank account.
Lynne contends that those same funds were thereafter used to
make the downpayment on the house and should retain their
identity as gifted funds. Thus, Lynne argues that those funds
are nonmarital property and that she should have been awarded
all of the proceeds from the sale of the house as nonmarital
property to reimburse her for those funds.
    Lynne testified that she deposited the funds from the cer-
tificates of deposit into a joint bank account and that the
downpayment for the purchase of the house came out of that
joint bank account. Lynne also testified that the house was
                               - 582 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                           LISEC v. LISEC
                       Cite as 24 Neb. App. 572

placed in joint tenancy and that both of their names were on
the mortgage. The parties’ settlement agreement provided that
property placed in both parties’ names became joint marital
property. Therefore, when Lynne deposited the funds from
the cashed certificates of deposit into the parties’ joint bank
account, it became joint property based on the terms of the
settlement agreement. Where the money in the account origi-
nated from is of no consequence; once the money was placed
in a joint bank account, it became marital property subject
to division by the court in the divorce proceeding. Thus,
the court properly treated the proceeds from the sale of the
house as a marital asset in accordance with the parties’ settle-
ment agreement.
   In regard to the pickup and the Volkswagen, Lynne argues
that because the two vehicles were put in joint tenancy after
the marriage, she should have received one-half of the total
value of the vehicles. The two vehicles together were valued
at $11,500, allegedly entitling her to $5,750. The trial court
awarded the full amount of the vehicles to James.
   However, in its order, the trial court specifically found that
the pickup and the Volkswagen were placed in joint tenancy
during the marriage. Therefore, the trial court determined that
the vehicles were marital property, but simply chose to award
the value of the two vehicles to James in distributing the entire
marital estate.
   Lynne’s assignment in regard to the distribution of the pro-
ceeds from the sale of the house and the value of the pickup
and the Volkswagen is without merit.
   Lynne next assigns that the trial court erred in failing to
award her the entire amount of real estate taxes that James
owed. The trial court found that James owed Lynne for half
of the real estate taxes on the Hickman house. Lynne contends
that the real estate taxes, “for the entire year, were $2,255.65.”
Brief for appellant at 10. She states that half of $2,255.65 is
$1,127.83, but that the court’s “‘Balance Sheet,’” wherein it
distributed the property, included an amount of “$563.92.”
                              - 583 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                          LISEC v. LISEC
                      Cite as 24 Neb. App. 572

Brief for appellant at 10. Lynne asserts that this amount is
incorrect and that “she should be allowed an additional sum of
$563.91.” Id.
   In a January 2012 temporary order, the trial court noted that
the marital home was listed for sale and ordered that for as
long as neither party resided in the home, each of them shall
pay 50 percent of all ongoing costs, including real estate taxes.
The only evidence of real estate taxes is from 2011. Exhibit 19
contains a receipt for a payment in the amount of $2,255.65
for real estate taxes and interest for the first half of 2011,
which does not coincide with Lynne’s argument that the taxes
for the entire year were $2,255.65.
   Further, James was specifically asked who paid the real
estate taxes reflected in exhibit 19, and he said they were paid
out of a joint checking account, so he and Lynne both paid
them. At that point, exhibit 19 was offered into evidence, with
no objection by Lynne. Later at trial, James acknowledged
that he was required to pay half of the real estate taxes after
January 2012 and that he “possibly forgot” or did not remem-
ber if he paid his half. There is no evidence as to the amount
of real estate taxes for 2012.
   We conclude that Lynne’s assignment of error regarding
real estate taxes is not supported by the record, and we find
no merit to her assignment of error.
   Lynne also assigns that the trial court erred in failing to
order James to return certain personal property or to award
her the value of the same. Lynne testified that when she left
the marital home, she took little personal property with her.
She testified that she wanted either to have certain personal
items returned to her or to be awarded the sum of $10,000,
her estimate of the value of the items. Upon further question-
ing, Lynne indicated that she preferred to be compensated for
the items, rather than having the items returned to her. That is
exactly what the court did. The trial court determined that the
items of personal property in James’ possession had a value
of $8,500, and it attributed that value as an asset awarded to
                               - 584 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                           LISEC v. LISEC
                       Cite as 24 Neb. App. 572

James in dividing the marital estate. There was no error by the
trial court.
   Lynne next assigns that the trial court erred in awarding
James the $8,500 Lynne had withdrawn from a joint bank
account prior to filing for divorce. Lynne contends that “at
least one-half of the amount . . . withdrawn should be consid-
ered Lynne’s funds. Nonetheless, the Court credited to Lynne
the entire amount of $8,500 when, at best, that amount should
have been only $4,250.00.” Brief for appellant at 11.
   Lynne admitted to withdrawing $8,000 from the parties’
joint bank account in anticipation of her marriage ending.
She also admitted to either still having the money or having
spent it. The trial court found that Lynne withdrew $8,500
from the parties’ joint bank account prior to filing the divorce
action and that the money was joint property and should be
accounted for in the distribution of marital assets. The court
attributed the $8,500 to Lynne as an asset awarded to Lynne
in dividing the marital estate. There was no error by the court
in doing so.
   Lynne’s last assignment of error related to the court’s dis-
tribution of the marital estate is that the court erred in failing
to award her any of the assets of FUBAR. As the trial court
found, the evidence showed that James used funds from his
individual retirement accounts to establish FUBAR, which
subsequently purchased a duplex. None of these funds were
acquired during the marriage or contributed to during the
marriage. They were James’ sole property at the time of the
marriage and were never put into joint tenancy with Lynne.
The trial court found that based on the settlement agreement,
none of the funds used to create and capitalize FUBAR were
marital property. It further found, therefore, that the property
owned by FUBAR is nonmarital and not subject to distribu-
tion in the marital estate. Based on the evidence in the record,
we agree, and the trial court did not err in failing to award
Lynne any of the assets of FUBAR.
                               - 585 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                           LISEC v. LISEC
                       Cite as 24 Neb. App. 572

Attorney Fees.
   [9,10] Lynne next assigns that the trial court erred in finding
that she should pay a portion of James’ attorney fees. The trial
court ordered Lynne to pay $8,000 toward James’ attorney fees.
In an action for dissolution of marriage, the award of attorney
fees is discretionary with the trial court, is reviewed de novo
on the record, and will be affirmed in the absence of an abuse
of discretion. Gress v. Gress, 271 Neb. 122, 710 N.W.2d 318
(2006). The award of attorney fees depends on multiple factors
that include the nature of the case, the services performed and
results obtained, the earning capacity of the parties, the length
of time required for preparation and presentation of the case,
customary charges of the bar, and the general equities of the
case. Id.
   In determining that Lynne should pay a portion of James’
attorney fees, the trial court found that the original complaint
for divorce was filed in June 2011 and that Lynne’s actions
since then had caused prolonged litigation. Lynne’s actions, as
noted by the court, included her lack of cooperation relating
to the sale of the marital home, which resulted in the court’s
appointing a receiver, and what the appointed receiver charac-
terized as “vindictive behavior” once a prospective buyer was
identified; her efforts to dismiss and refile the same case in
another jurisdiction and, when unsuccessful, filing an appeal;
her hiring of a private investigator; the issuance of subpoenas
to numerous witnesses who were never called to testify; and
her failing to disclose assets in discovery. Evidence showed
that James had incurred over $40,000 in attorney fees, much of
which was incurred as a result of Lynne’s actions listed above.
We conclude that the trial court did not abuse its discretion
in ordering Lynne to pay $8,000 toward James’ attorney fees.
This assignment of error is without merit.

Discovery Costs.
   Lynne’s final assignment of error is that the trial court
erred in failing to require James to pay certain discovery
                              - 586 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                          LISEC v. LISEC
                      Cite as 24 Neb. App. 572

costs, specifically Thanheiser’s bill to James for the costs in
producing information pursuant to the order to compel pro-
duction. She contends that it was error to require her to pay
Thanheiser’s bill when it was James who requested the materi-
als. She makes no further argument, and the only authority ref-
erenced in her brief to support her position is a “See” citation
to Neb. Ct. R. Disc. § 6-334, which deals with the production
of documents by parties. Brief for appellant at 13.
   The trial court relied on a different discovery rule, Neb. Ct.
R. Disc. § 6-334(A)(c)(1), which provides, in part: “A party
or an attorney who obtains discovery pursuant to this rule
shall take reasonable steps to avoid imposing undue burden or
expense on a person subject to that subpoena.” The court also
noted § 6-334(A)(c)(2)(B), which provides, in part, that when
an order of production is issued on a motion to compel, a non-
party is to be protected “from significant expense.”
   There is no evidence of any steps taken by James to avoid
imposing undue burden or expense on Thanheiser. However,
there was also no evidence presented as to how Thanheiser
arrived at the amount he was requesting or to show that the
amount was reasonable and necessary to comply with the
court’s order. The bill from Thanheiser, although in the tran-
script, was not offered into evidence. There was evidence to
indicate that a portion of Thanheiser’s expenses in complying
with the motion to compel were a result of Thanheiser’s mak-
ing separate copies of everything for the court, which was not
requested and was inappropriate. There is no way to tell how
much of the bill was attributed to the extra copies produced.
Further, Thanheiser testified that he had no discussions or
other communication with James’ counsel about the costs of
producing the information prior to compiling the information,
making extra copies, and delivering the information. Based
on the evidence before us, we conclude that the trial court did
not err in finding that James was not required to pay the bill
from Thanheiser for the information produced pursuant to the
motion to compel.
                              - 587 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                          LISEC v. LISEC
                      Cite as 24 Neb. App. 572

                        CONCLUSION
   We conclude that the court did not err in reinstating the
case upon determining that James’ answer included a coun-
terclaim. We further conclude that the court equitably divided
the marital estate in accordance with the terms of the parties’
settlement agreement, and did not err in awarding attorney
fees to James or in failing to require James to pay discov-
ery costs. Accordingly, the trial court’s decree of dissolution
is affirmed.
                                                    A ffirmed.